Citation Nr: 0402825	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.  

3.  Entitlement to service connection for a low back 
disability as secondary to a service-connected disability.  

4.  Entitlement to service connection for depression as 
secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Detroit, Michigan, Department 
of Veterans Affairs (VA) Regional Office (RO).  A May 2000 
rating decision granted a temporary total rating (TTR) from 
January 2000 to March 2000 based on surgical treatment of the 
right knee necessitating convalescence, granted TTR from 
March 2000 to June 2000 based on surgical treatment of the 
left knee necessitating convalescence, continued the 
previously assigned 10 percent ratings for each knee 
disability, and denied entitlement to service connection for 
low back pain with degenerative disc disease.  A June 2001 
rating decision denied entitlement to service connection for 
depression, and the veteran perfected a timely appeal.  

An October 2002 Board decision denied all four claims, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims.  Later in October 2002, a decision by a 
decision review officer increased the rating for 
chondromalacia of the right knee to 20 percent from December 
1999, assigned TTR from January 2000 through March 2000, and 
resumed the 20 percent rating from April 2000.  The October 
2002 decision also increased the rating for chondromalacia of 
the left knee to 20 percent from December 1999, assigned TTR 
from March 2000 through July 2000, and resumed the 20 percent 
rating from August 2000.  

Pursuant to a July 2003 joint motion by the parties, the 
United States Court of Appeals for Veterans Claims vacated 
the October 2002 Board decision and remanded the appeal to 
the Board for another decision taking into consideration 
matters raised in its July 2003 order.  

A May 2002 private osteopath's medical opinion raised an 
inferred claim of entitlement to service connection for a 
left hand disability as secondary to the service-connected 
knee disabilities.  This matter has not yet been adjudicated 
and is referred to the RO for appropriate action.  Bruce v. 
West, 11 Vet. App. 405, 408 (1998).  


FINDINGS OF FACT

1.  Bilateral knee range of motion is 20-110 degrees with 
antalgic gait, difficulty using stairs, and pain after 
standing for prolonged periods.  

2.  The evidence shows no crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  

3.  The private osteopath who treated the veteran since April 
1999 expects her knee disabilities to gradually worsen, 
requiring surgery and ongoing use of a cane, narcotic 
analgesics, and nonsteroidal anti-inflammatory drugs.  

4.  Bilateral knee alignment is normal with no effusion or 
joint line tenderness and negative McMurray and Drawer tests, 
and the medical evidence reveals no crepitation, atrophy of 
disuse, or interference with sitting.  

5.  The evidence shows a current low back disability and 
includes medical opinions that a current low back disability 
resulted from the veteran's service-connected right knee and 
left knee disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a right knee 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2003).  

2.  The criteria for a 30 percent rating for a left knee 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2003).  

3.  A low back disability is proximately due to service-
connected right and left knee disabilities.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The first three claims may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claims in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant' s representative, if any, of 
the evidence that is necessary to substantiate the claims, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The veteran received VA examinations in February 2000, April 
2001, and November 2001, and the RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran filed several 
lay statements with the RO, and her April 2001 and October 
2001 substantive appeals declined the opportunity for a 
hearing before the Board.  

The March 2002 supplemental statement of the case and the 
RO's November 2002 and Board's October 2003 notice letters 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, which party was responsible for obtaining the 
evidence, and the period of time allowed to respond to 
notices.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was her responsibility to 
identify health care providers with specificity and that it 
still remained her ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support the 
claim.  The RO's November 2002 notice letter specifically 
informed the veteran that she had one year in which to 
respond.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence, and the VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  




Entitlement to a rating in excess of 20 percent for a right 
knee disability and
in excess of 20 percent for a left knee disability 

An August 1978 rating decision granted service connection and 
initial 10 percent ratings for recurrent arthralgia of each 
knee with mild genu recurvatum from June 1978.  A February 
1990 rating decision continued the 10 percent ratings.  

For the veteran to prevail in her claims for increased 
ratings, the evidence must show that her service-connected 
disabilities have caused greater impairment of her earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

At various times, the veteran's knee disabilities have been 
evaluated under the criteria for osteomalacia, other 
impairment of the knee, and genu recurvatum.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014, 5257, 5263.  Given the 
diagnoses and findings of record, the Board will consider 
whether ratings in excess of 20 percent are warranted under 
the criteria for limitation of motion (Diagnostic Codes 5260 
and 5261), other impairment of the knee (Diagnostic Code 
5257), arthritis (Diagnostic Codes 5003 and 5010), 
osteomalacia (Diagnostic Code 5014), and genu recurvatum 
(Diagnostic Code 5263) since February 2000, when the veteran 
filed her application for increased ratings.  

Increased ratings of 30 percent are justified under the 
criteria for limitation of extension for each leg.  
Limitation of flexion of a leg is assigned a 20 percent 
evaluation if limited to 30 degrees and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
assigned a 20 percent evaluation if limited to 15 degrees, a 
30 percent evaluation if limited to 20 degrees, a 40 percent 
evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

At a March 2002 private osteopathic examination, the 
veteran's worst bilateral knee motion was flexion limited to 
110 degrees and extension limited to 15 or 20 degrees.  In 
January 2001, March 2002, and May 2002, the same private 
osteopath opined that the veteran's bilateral knee 
disabilities had significantly worsened since he first 
started treating her in April 1999 because she now 
experienced antalgic gait, difficulty using stairs, and pain 
after standing for prolonged periods.  

Functional loss and pain due to service-connected knee 
disabilities also support an increased rating of 30 percent 
for each knee.  The existence of functional loss and pain, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion, as it is in 
Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  The private 
osteopath who had treated the veteran since April 1999 
expected her knee disabilities to gradually worsen, requiring 
surgery and ongoing use of a cane, narcotic analgesics, and 
nonsteroidal anti-inflammatory drugs.  For all these reasons, 
a 30 percent rating is warranted for each knee under the 
criteria for limitation of extension of the knees.  

Ratings higher than 30 percent are not in order because, at 
the last VA spine examination in November 2001, bilateral 
knee alignment was normal with no effusion or joint line 
tenderness and negative McMurray and Drawer tests.  The 
medical evidence also revealed no crepitation, atrophy of 
disuse, or interference with sitting to support higher 
ratings.  

The new 30 percent ratings also exceed or equal the maximum 
ratings available under the criteria for limitation of 
flexion, other impairment of the knee, arthritis, 
osteomalacia, and genu recurvatum.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5257, 5260, 5263.  

The 30 percent ratings, but no higher, will be assigned to 
each of the right and left knee disabilities.  When there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2003).  The veteran has not 
shown that her service-connected knee disabilities cause 
marked interference with employment or frequent 
hospitalizations.  The veteran has worked as an employment 
placement specialist for the past 25 years.  Referral for 
consideration of extraschedular ratings is not currently 
warranted.  


Entitlement to service connection for a low back disability
as secondary to a service-connected disability

Generally, for the veteran to establish service connection 
for a low back disability, the evidence must demonstrate that 
a low back disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish service connection on a secondary basis, the 
veteran must submit evidence of a current low back disability 
and a nexus opinion by a medical professional that a current 
low back disability resulted from a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that she has a current low 
back disability.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A February 2000 VA diagnosis was low back pain with 
degenerative disc disease at L4-L5 and L5-S1.  A February 
2001 private physical therapist noted that the veteran was 
treated for lumbosacral strain in July 2000, and a March 2001 
private orthopedic physician diagnosed lumbar spine pain and 
irritation.  Diagnoses at an April 2001 VA mental disorders 
examination included back problems, and diagnoses at a 
November 2001 VA spine examination and at a March 2002 
private osteopathic examination included degenerative disc 
disease of the lower lumbar spine with limited motion.  

The evidence is in approximate balance for and against 
service connection on a secondary basis.  Against service 
connection, the February 2000 VA spine physician found no 
relationship between the veteran's back complaints and knee 
pathology.  In November 2001, the same VA physician opined 
that no back disability had resulted from the service-
connected knee disabilities.  

In support of service connection, however, the veteran's 
private physical therapist, a private osteopath, and a 
private exercise physiologist offered medical opinions 
relating current low back disabilities to service-connected 
knee disabilities.  In June 2000, the private physical 
therapist opined that service-connected knee disabilities had 
caused increased stress on the back, which in turn 
exacerbated a disc problem.  In March 2002, the private 
osteopath who had regularly treated the veteran since April 
1999 opined that antalgic gait caused by service-connected 
knee disabilities had caused severe low back pain and 
degenerative disc disease.  This opinion is particularly 
credible because he noted antalgic gait and onset of low back 
disability during the course of his treatment.  In June 2000, 
her private exercise physiologist also agreed that a back 
disability had resulted from the veteran compensating for 
service-connected knee disabilities.  

Although the VA physician strongly believes that there is no 
basis upon which to grant service connection, the veteran 
will receive the benefit of the doubt because multiple 
private health care providers have agreed that a low back 
disability resulted from the veteran compensating for an 
antalgic gait due to knee disabilities.  Resolving all 
reasonable doubt in the veteran's favor, she will be deemed 
to have a low back disability resulting from her service-
connected knee disabilities.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  

When at least a preponderance of the evidence supports the 
claim, as it does here, entitlement to service connection 
must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to a 30 percent rating for a right knee 
disability is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to a 30 percent rating for a left knee disability 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to service connection for a low back disability 
is granted.  


REMAND

A remand is necessary to afford the veteran a new VA 
psychiatric examination and medical opinion.  VA is required 
to obtain a medical examination or opinion if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA 
psychiatric examination for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The VA psychiatric examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed 
before the examination, and state a 
medical opinion as to: i) the medical 
classification of the veteran's current 
psychiatric disability(ies) according to 
the DMS-IV, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current 
psychiatric disability(ies) resulted from 
service-connected knee or low back 
disabilities or an event in active 
service from June 1975 to June 1978.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.   

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 
1334.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to service connection for 
depression based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
she is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



